DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 6-11, filed 9/27/21, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 7/29/21 has been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Zhiwei Zou on 2/3/2022.
The application has been amended as follows: 
Amend claim 1 from the 9/17/2021 response as follows:
-- 1. A wireless audio system, comprising: 
a first wireless headphone configured to: 
establish a first short-range wireless link with an audio source for receiving audio information from the audio source, wherein the first wireless headphone is in a primary mode of a data relay approach to relay the audio information to a second wireless headphone that is in a secondary mode of the data relay approach; 
transmit, to the second wireless headphone, link information associated with the first short-range wireless link in response to receiving a switch start instruction indicating to switch the primary and secondary modes of the first and second wireless headphones in the data relay approach;

remove the first short-range wireless link with the audio source in response to receiving a success message from the second wireless headphone indicative of successfully establishing the second short-range wireless link with the audio source based on the link information, wherein the first wireless headphone is switched to the secondary mode of the data relay approach after going through the primary mode of the data relay approach and the normal mode of the data snooping approach; and 
the second wireless headphone configured to: 
receive, from the first wireless headphone, the link information associated with the first short-range wireless link, wherein the second wireless headphone is in the secondary mode of the data relay approach; 
in response to receiving the order message, establish the second short-range wireless link with the audio source based on the link information; 
receive, from the audio source, the audio information over the second short-range wireless link, wherein the second wireless headphone is in the snooping mode of the data snooping approach; and 
transmit, to the first wireless headphone, the success message in response to receiving the audio information over the second short-range wireless link within a threshold period, wherein the second wireless headphone is switched to the primary mode of the data relay approach 

Allowable Subject Matter
Claims 1-5 and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the examiner agrees with applicants remarks (pp. 7-10) with respect to the prior art of record.   
Cook (cited previously) teaches “a wireless audio system, comprising: establish a first short-range wireless link with an audio source for receiving audio information from the audio source, wherein the first wireless headphone is in a primary mode of a data relay approach to relay the audio information to a second wireless headphone that is in a secondary mode of the data relay approach” where a wireless audio system has an established secondary wireless link (109) between an audio source (101) and a first loudspeaker (103), where the first loudspeaker is a headphone, and therefore, a first headphone (103) relays audio data to a second headphone (105) through an established primary wireless link (107) (see Cook, ¶ 0019-0022 and 0028-0030, figure 1 and figure 3).
Cook also teaches the features to “transmit, to a second wireless headphone, link information associated with the first short-range wireless link” such that “the first wireless headphone is configured to operate in a normal mode of a data snooping approach, and the second wireless headphone is configured to operate in a snooping mode of the data snooping approach to receive the audio information from the audio source via the second short-range wireless link” (see Cook, ¶ 0023-0027 and figure 2).  

Shaffer (previously cited) teaches earbud devices that operate in a leader/follower mode (i.e., the data relay approach) (see Shaffer, ¶ 0018 and 0035-0036 and figure 3, units 11, 13, and 52).  Shaffer further teaches that a switching signal is sent to the follower earbud from the leader earbud in order to switch roles, where the follower earbud becomes the leader earbud and vice-versa (see Shaffer, ¶ 0036-0037, 0039, and 0042-0043, figures 4 and 5, and figure 6, step 603), and handshaking and acknowledgment signals are used to execute the swap, such that these protocols improve the swap by mitigating any loss of audio signals during the reversal of leader and follower roles (see Shaffer, ¶ 0044).  
However, the teachings of Cook and/or Shaffer, in combination or alone, do not appear to teach or reasonably suggest to “transmit, to the second wireless headphone, an order message” (e.g., the switching signal taught by Shaffer) “… in response to receiving a confirmation message from the second wireless headphone indicative of receiving the link information, wherein upon an establishment of the second short-range wireless link, the first wireless headphone is configured to operate in a normal mode of a data snooping approach, and the second wireless headphone is configured to operate in a snooping mode of the data snooping approach to receive the audio information from the audio source via the second short-range wireless link”.
Hariharan et al., US 10,142,750 B2 (hereafter Hariharan), similar to the above cited prior art, teaches methods, systems, and non-transitory computer-readable storage media for performing role swapping between a pair of untethered wirelessly connected devices, such as wireless ear buds (see Hariharan, abstract).  
Herein, Hariharan teaches “a first wireless headphone configured to: establish a first short-range wireless link with an audio source for receiving audio information from the audio source,” such as a first wherein the first wireless headphone is in a primary mode of a data relay approach to relay the audio information to a second wireless headphone that is in a secondary mode of the data relay approach”, because the first wireless ear bud has a second wireless connection with the second wireless ear bud, where the first wireless ear bud routes some or all of the audio signals to the second wireless ear bud (see Hariharan, column 1, lines 36-43 and column 2, lines 29-37).  
Additionally, Hariharan teaches another wireless connection mode analogous to the claimed features to “transmit, to the second wireless headphone, link information associated with the first short-range wireless link” (see Hariharan, column 4, lines 15-16), such that “the first wireless headphone is configured to operate in a normal mode of a data snooping approach, and the second wireless headphone is configured to operate in a snooping mode of the data snooping approach to receive the audio information from the audio source via the second short-range wireless link” (see Hariharan, column 4, lines 10-23).  
Hariharan appears to teach similar features with respect to swapping roles of the first and second wireless headphones, wherein it appears that the primary and secondary roles in a data snooping approach are switched without changing to a data relay approach, and the primary and secondary roles in a data relay approach are switched without changing to a data snooping approach (see Hariharan, figures 2A-2B and 4).  However, Hariharan does not appear to teach that there exists a switch from the data relay approach to the data snooping approach, or vice-versa, during swapping of primary and secondary roles.
Therefore, Cook, Shaffer, and/or Hariharan, in combination or alone, do not appear to teach or reasonably suggest the features of changing the operation of the first and second wireless headphones from the claimed roles associated with the data relay approach, to the claimed roles associated with the upon an establishment of the second short-range wireless link”.
Claim 1 is allowed over the prior art of record.  Claims 2-5 and 7-13 are allowable because they depend from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/Daniel R Sellers/Examiner, Art Unit 2653